Citation Nr: 1200460	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disability, for Department of Veterans Affairs (VA) outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Providence, Rhode Island.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was discharged from active duty in 1968 with full upper dentures that are not claimed to be the result of dental trauma.  His claim was submitted in 2008.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The issue before the Board is a question of statutory or regulatory interpretation, as the facts are not in dispute.  See Smith v. Gober, 14 Vet. App. 227, 231-232   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As such, no discussion of the duties to notify and assist is necessary.


II.  Analysis

The issue before the Board is entitlement to service connection for a dental disorder, for VA treatment purposes.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran has repeatedly asserted that he is seeking VA treatment for a new set of dentures only.  This was first noted in the June 2009 notice of disagreement, and his representative clarified in a November 2011 written statement that the Veteran was seeking dental treatment, not compensation.  As such, the Board will confine this decision to the claim sought by the Veteran.  Nevertheless, one avenue for awarding VA dental treatment is for a Veteran to have demonstrated a service-connected compensable dental disability.  Therefore, the Board will address this matter in the context of evaluating the Veteran for dental treatment.

The Veteran entered service in September 1948 with nine missing teeth.  During the course of service, eleven more teeth were extracted, including the remainder of his upper teeth.  He was noted to have acute Vincent's infection or angina in September 1959.  These symptoms were no longer evident two days later.  He was fitted for full upper dentures in September 1967.

The Veteran separated from service in August 1968.

In an October 2008 written statement, the Veteran indicated that all of his teeth were extracted at Biloxi Air Force Base a few years after he left service.

In a January 2009 written statement, the Veteran alleged that bridge work done in service caused damage to his teeth, which resulted in the need for more extractions and dentures.

A February 2009 VA outpatient record shows that the Veteran reported that, when the rest of his lower teeth were removed shortly after service, his bone structure would not hold bottom dentures, so he underwent a skin graft.  He was now able to wear both upper and lower dentures.

The Veteran filed the current claim in September 2008.

In a September 2011 written statement, the Veteran's representative asserted that Vincent's stomatitis (gingivitis) is a form of periodontal disease.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. §§ 3.381, 17.161.  The Veteran must have a dental disorder that fits the criteria of 38 C.F.R. § 3.381 and qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2011). 

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. 

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. 

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. 

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. 

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. 

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

In this case, the Veteran had eleven teeth that were extracted after more than 180 days of active service.  As such, he has a dental disorder that satisfies the criteria of 38 C.F.R. § 3.381.  The Board will now turn to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under the provisions that authorize the treatment.  38 C.F.R. § 17.161.

Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161 (2011).  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  The dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran is currently missing all of his teeth.  However, he does not contend, and there is no evidence suggesting, that the loss of his teeth was due to trauma or disease such as osteomyelitis.

The Veteran has separately asserted that he had Vincent's infection in service and that his bridge work in service led to the removal of his teeth.  While in Nielson v. Shinseki, 607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, dental trauma does not include the intended result of proper medical treatment provided by the military.  Thus, the mere fact that the Veteran's teeth were extracted during service does not provide a basis for service connection, and the Veteran has not alleged, and there is no evidence of, improper dental treatment during service.

Finally, the Veteran has stated that he currently has dentures.  In fact, he has asserted numerous times that the reason he is bringing this claim is to obtain replacement dentures.  A service-connected compensable dental disability is not warranted for loss of teeth when a suitable prosthesis is available, as is the case here.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran has not asserted or demonstrated that he has any of the other dental disabilities for which service-connected compensation benefits are available.  Therefore, he does not qualify for Class I treatment.  38 C.F.R. § 17.161(a).

As described above, the Veteran is not alleging that his missing teeth resulted from combat wounds or trauma.  He is not residing in a VA facility.  He was not a prisoner of war and did not file his claim for dental treatment until September 2008.  The Veteran's dental disorder is not shown to be aggravating a service-connected disability or any disability for which he is receiving VA treatment.  He is not in receipt of a 100 percent disability rating and is not participating in a VA rehabilitation program.  As such, he does not qualify for Class IIa, IIb, IIc, IIR, III, IV, V, or VI treatment.  38 C.F.R. § 17.161(c), (d), (e), (f), (g), (h), (i), (j).

As such, the Veteran would only be potentially eligible for one-time treatment as a Class II dental patient under 38 C.F.R. § 17.161.  However, that section also requires that a Veteran apply for such treatment within 180 days after discharge or release.  The Veteran was discharged from service in August 1968 and initiated this claim in September 2008.  As such, he is not eligible for this treatment.

Based on the above, even though the provisions of 38 C.F.R. § 3.381 have been satisfied, the Veteran is not eligible for one-time treatment under 38 C.F.R. § 17.161(b), because he did not file his claim within 180 days of release from active duty.  The Veteran did not file his claim until many years after his separation from service, and he has not alleged otherwise.  Thus, as a matter of law, the Veteran's claim must be denied under these criteria. 

In sum, the regulations cited above provide that service connection for replaceable missing teeth will be established for treatment purposes only.  The Veteran was discharged from service in 1968, and, as such, can receive one-time treatment only with a timely filed application.  That application needed to be submitted within 180 days of his discharge from active duty.  38 C.F.R. § 17.161 (2011).  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disability, for VA treatment purposes, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


